Case 3:19-cv-10705-RHC-SDD ECF No. 13 filed 07/31/20            PageID.1751     Page 1 of 4



                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


VICTORIA JOAN FOSTER,

                    Petitioner,

v.                                                      Case No. 19-10705

SHAWN BREWER,

                    Respondent.
                                         /

 ORDER GRANTING PETITIONER’S MOTION TO STAY PROCEEDINGS AND HOLD
                       PETITION IN ABEYANCE

      Petitioner Victoria Joan Foster has filed a pro se petition for a writ of habeas

corpus under 28 U.S.C. § 2254. Foster, who is in the custody of the Michigan

Department of Corrections, challenges her convictions for first-degree child abuse,

Mich. Comp. Laws § 750.136b(2), torture, Mich. Comp. Laws § 750.85, and involuntary

manslaughter, Mich. Comp. Laws § 750.321. Now before the court is Petitioner’s

“Motion to Stay Proceedings and Hold Petition in Abeyance.” (ECF No. 9.)

                                  I. BACKGROUND

      A jury in Wayne County Circuit Court convicted Petitioner as set forth above. On

November 10, 2015, she was sentenced to 27 to 50 years for the first-degree child

abuse and torture convictions and 5 to 15 years for the involuntary manslaughter

conviction. On June 29, 2017, the Michigan Court of Appeals affirmed Petitioner’s

convictions. People v. Foster, No. 331148, 2017 WL 2821737 (Mich. Ct. App. June 29,

2017). The Michigan Supreme Court denied leave to appeal because it was “not
Case 3:19-cv-10705-RHC-SDD ECF No. 13 filed 07/31/20              PageID.1752      Page 2 of 4



persuaded that the questions presented should be reviewed by [the] Court.” People v.

Foster, 501 Mich. 977 (Mich. Feb. 20, 2018).

       Petitioner then filed this habeas corpus petition challenging her convictions on

the grounds that: the trial court was biased in favor of the prosecution; the torture and

first-degree child abuse convictions were based upon insufficient evidence; the trial

court’s failure to excuse a juror for religious reasons denied Petitioner a fair trial and

counsel was ineffective in failing to use a peremptory challenge to strike the juror; and

the jury instruction provided for torture denied Petitioner her rights to due process and a

fair trial. (ECF No. 1.) Respondent filed an answer in opposition. (ECF No. 7.)

Petitioner then filed a motion to stay proceedings to exhaust additional claims in state

court, a motion for oral argument, and a motion to appoint counsel. (ECF Nos. 9-11.)

                                      II. DISCUSSION

       Petitioner seeks a stay in this matter to allow her to raise unexhausted claims in

state court. She seeks to exhaust several ineffective assistance of trial counsel claims

and an ineffective assistance of appellate counsel claim. The court will grant

Petitioner’s motion.

       State prisoners must exhaust available state remedies for each of the claims

presented in a habeas petition before seeking a federal writ of habeas corpus. 28

U.S.C. § 2254(b)(1). Exhaustion requires that the petitioner invoke “one full round” of

the state’s appellate review process. O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

Each issue must be presented to both the Michigan Court of Appeals and the Michigan

Supreme Court to satisfy the exhaustion requirement. Morse v. Trippett, 37 F. App’x

96, 103 (6th Cir. 2002).



                                              2
Case 3:19-cv-10705-RHC-SDD ECF No. 13 filed 07/31/20             PageID.1753      Page 3 of 4



       A federal court may stay a federal habeas petition and hold further proceedings

in abeyance pending resolution of state court post-conviction proceedings if outright

dismissal of a habeas petition would potentially jeopardize the timeliness of a future

petition, there is good cause for the petitioner’s failure to exhaust those claims, the

unexhausted claims are not “plainly meritless,” and “there is no indication that the

petitioner engaged in intentionally dilatory litigation tactics.” Rhines v. Weber, 544 U.S.

269, 278 (2005).

       The court finds a stay is warranted. First, dismissal of this case while Petitioner

pursues state remedies could result in a subsequent petition being barred by the one-

year statute of limitations found in 28 U.S.C. § 2244(d). Second, Petitioner’s claim that

her appellate attorney was ineffective for failing to raise these claims on direct appeal

may constitute good cause for failing to previously exhaust these claims. See Wagner

v. Smith, 581 F.3d 410, 419 n.4, 5 (6th Cir. 2009). Finally, based upon the present

record, the court cannot conclude that these claims are plainly meritless or that

Petitioner has engaged in abusive litigation tactics or intentional delay. Rhines, 544

U.S. at 277-78. Under these circumstances, it is not an abuse of discretion to stay this

case while Petitioner pursues state remedies.

       The court will stay the case and allow Petitioner to exhaust her state court

remedies pursuant to the terms described below. Any failure on the part of Petitioner to

comply with these terms could result in the dismissal of this case. Calhoun v. Bergh,

769 F.3d 409, 411 (6th Cir. 2014).




                                             3
Case 3:19-cv-10705-RHC-SDD ECF No. 13 filed 07/31/20                         PageID.1754   Page 4 of 4



                                            III. CONCLUSION

        IT IS ORDERED that Petitioner’s “Motion to Stay Proceedings and Hold Petition

in Abeyance” (ECF No. 9) is GRANTED. This case is STAYED. The Clerk of the Court

is DIRECTED to administratively close this case. Petitioner shall commence post-

conviction proceedings in state court within 90 days of the date of this order. If

Petitioner is unsuccessful in state court and wishes to return to federal court, she must

file an amended habeas corpus petition and a motion to lift the stay, using the same

caption and case number that appear on the first page of this order. The amended

petition and motion to lift the stay must be filed within 90 days of exhausting state

remedies.

        IT IS FURTHER ORDERED that Petitioner’s “Motion for Oral Argument” (ECF

No. 10) and “Motion to Appoint Counsel” (ECF No. 11) are DENIED WITHOUT

PREJUDICE. Petitioner may refile these motions if and when she seeks to reopen this

proceeding.

                                                             S/Robert H. Cleland
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: July 31, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 31, 2020, by electronic and/or ordinary mail.

                                                             S/Lisa Wagner
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-
10705.FOSTER.MotiontoStayProceedingsandHoldPetitioninAbeyance.MBC.RMK.docx




                                                       4
